  Case 20-00523      Doc 2     Filed 04/20/20 Entered 04/20/20 20:42:09                   Desc Main
                                  Document    Page 1 of 1




                                               Certificate Number: 15725-IAN-CC-034339030


                                                                 15725-IAN-CC-034339030




                    CERTIFICATE OF COUNSELING

I CERTIFY that on April 13, 2020, at 9:48 o'clock PM EDT, Benjamin Vanhorn
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Northern District of Iowa, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   April 13, 2020                         By:      /s/Lenin Guzman


                                               Name: Lenin Guzman


                                               Title:   Issuer




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
